Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 30, 2021

                                       No. 04-21-00489-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

                                       Ruben ELIZONDO,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 657461
                           Honorable Melissa Vara, Judge Presiding

                                         ORDER
       Appellee Ruben Elizondo was charged with driving while intoxicated, second offense.
Appellee retained Attorney Trey Porter to represent him at trial. Although the clerk’s record has
not been filed, it appears that Elizondo moved to dismiss the case, the trial court granted the
motion, and the State is appealing.
       Appellee’s counsel asserts Appellee has not retained him for appeal, and trial counsel
moved to withdraw. See TEX. R. APP. P. 6.5. Subsequently, trial counsel filed a notice of
nonrepresentation. See id. R. 6.4(a).
        We ABATE this appeal and REMAND the cause to the trial court. See Duncan v. State,
653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (authorizing appellate courts to abate appeals so the
trial court can assure “an indigent defendant [has] the effective assistance of counsel on appeal”).
       We ORDER the trial court to conduct a hearing, receive evidence as necessary, and make
findings of fact and conclusions of law with respect to the following:
       (1)     Is Appellee currently represented by appellate counsel?
       (2)     Is Appellee indigent?
       (3)     If Appellee is indigent, does Appellee want court-appointed appellate counsel?
        If Appellee is entitled to, and requests, court-appointed counsel on appeal, the trial court
shall appoint counsel to represent Appellee. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d) (“An
eligible indigent defendant is entitled to have the trial court appoint an attorney to represent him
in . . . an appeal to a court of appeals . . . .”).
        On the other hand, if Appellee is not indigent and desires to represent himself on appeal,
he may do so provided he is fully admonished, he makes his decision knowingly and
intelligently, and it is in his best interest to represent himself on appeal. See Martinez v. Court of
Appeal of Cal., Fourth Appellate Dist., 528 U.S. 152, 163 (2000) (recognizing that states may
allow defendants to represent themselves in criminal appeals); Cormier v. State, 85 S.W.3d 496,
498 (Tex. App.—Houston [1st Dist.] 2002, order) (refusing to allow a defendant to proceed pro
se on appeal because it was not in his best interest).
       If Appellee is not entitled to court-appointed appellate counsel and elects to proceed pro
se, we ORDER the trial court to conduct a hearing as follows:
       (1)     fully admonish Appellee of the dangers and disadvantages of self-representation,
               see Ex parte Davis, 818 S.W.2d 64, 66–67 (Tex. Crim. App. 1991);
       (2)     “develop evidence as to whether [Appellee’s] apparent decision to relinquish
               benefits associated with counsel and proceed pro se is knowingly and
               intelligently made,” Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
               1987);
       (3)     develop evidence as to whether it would be in Appellee’s best interest to proceed
               pro se on appeal; and
       (4)     make findings of fact and conclusions of law as to whether Appellee’s decision
               to proceed pro se is knowingly and intelligently made and whether allowing
               Appellee to proceed pro se on appeal would be in his best interest.
        We ORDER the trial court to hold the hearing and deliver written findings of fact and
 conclusions of law to the trial court clerk within THIRTY DAYS of the date of this order.
       We ORDER the trial court clerk to file in this court, not later than FIFTEEN DAYS
 from the date it receives the trial court’s findings of fact and conclusions of law, a
 supplemental clerk’s record containing the court’s written findings of fact and conclusions of
 law.
        We ORDER the court reporter to make a record of the hearing and to file in this court,
 within FIFTEEN DAYS from the date of the hearing, a reporter’s record of the hearing.
        We direct the clerk of this court to deliver a copy of this order to the trial court,
 Appellee, all counsel, the trial court clerk, and the court reporter.
         All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court